835



                               OFFICE OF THE ATTORNEY GENERAL                                OF TEXAS
                                                AUSTIN
           OROVER         SELLERS
           ATmIwcI         OCNCRAL




                                                                                                                    .
        Hoparable W. J. !l'ouasead
        Couaty Attorney
     .~ hngeliaa county      .
        Lufftia,Texas                                                                 -
           mar            sir:                                                    opfslionao. O-6
                                                                                  Rer .I8 It lavf       orauevs-         .*




                               'I beg leave to ad
                          la a dry area, vhere th
                          liquors have beon lahib                                                                        \




                                                                                 .P.C., provides ia pflrtt




                                                e 667-24a 1, V.A.P.C., provides in part:




I                                                                      -_.   ^
    -*o   co”Y”“,cA,,0”     ,, TO . . .z0*.,““110   1. . --a--“-.-.~
                       Bonorabla ii.J. T&&and                - iage 2.

                                    Since both of           t& ‘above     statute8     are lacluded vlthln
                       the gsneral mctioa              667-240, under
                                                          the heading  'Outdoor Aber-
                       t i31aga,we believe it to be resadlly’apparer;tthat theaa atat-
.
                       utuo plnce a rertrlctloa upon orrtdooradosrtlairq only, aid     :'
                       that ths latter atatuts apeclflcally~exem~ta advertleeseats
                       in   ll%Vqx?qXtr8f-l’OEl       SUCh lV8tl’iCtiO&

                                    Artlcla 667-24 (1) (h), .V.A.P.&, provides in                      psrtt
                                        .It 8hal.lbe unlavfal for any~&nufacturer or
                              distributor directly OF i@lxectly, or throu$ a
                              eubsidiikz or.afflllate, &my ageat 'or any employee,
                              or by any othm offleer, -dlz!eotor,or.fLrp zmiib6rr
                              To puhlI& or dltmealnata . . . . in any.aevo~iqm=,
                              gerlodicol oc other publlcrrtion~.i . . any a&e*-         .
                              tiaaizant     ,of any bravery product, if such.advertine-
                              plsntCQU308, ol'i8~rOasotibly calaulated t0 cOU33,

           .I
                              decc~tloa of the aourmuzer~wlthrem&at to th% pr
                              ~8tz~vf;tZfodi          &U advertisezmv, @all be deeezi
                                    1 d.t if it is antrLaala any particular or ii
                              dlroc~ly or by daiguity, oxuleaioa;of ltier5oc5,

          I
                              1t tEti8 to create       a.El1sl6aCl1r.q
                                                                    lmpesaio~*a
                              @l&U813        added).                    .~:


                . :              A readiiigof the above at&&e'c&M3!ly   lnclLcat88that
                       It haa reference solely to adve~tlalag bhich texadsto ~5cei-Js
                       the coaaumer a8,td the product~itaelf, that is,.aa to'it,spuallty,
                       et catera.
          .:                      Article 3* V.A.P.O., .provl.desla'part that *no person
    :
                       ehallbe purklabed for ouy act,or oc~isslo~,unl&es?.he sme Is.
           I.          made a peaal of&me,    and a pmalty is affixed thereto by.the
                      -urlttea lau of this St.ate*,.and we find’ ho’statutory provision
    . .                .vhlch would o-pm&e to prohibit advertisement of alaohollc bever-
                       a,*8 in a neuapap3rla a dry area.          ..~

                                 IQ vfev~.oith?Jforegoing It is, therefore, the oplaion
                       of this dopartmm   thst a oiwep3aperla a dry ama can la’+ully
                       carry odvertleswqta of alcoholic baveragea.



                                                                                                   :

                                                                                 ‘.’


                                                  .
     .            .

‘.
         :




             ‘.